Exhibit 10.4

NON-QUALIFIED STOCK OPTION AWARD CERTIFICATE

Non-transferable

GRANT TO

 

 

 

(the “Optionee”)

the right to purchase from ScanSource, Inc. (the “Company”)

_________ shares of its common stock, no par value, at the price of $_______ per
share (the “Shares”)

pursuant to and subject to the provisions of the ScanSource, Inc. Amended and
Restated 2002 Long-Term Incentive Plan (the “Plan”) and to the terms and
conditions set forth in this Award Certificate (the “Award Certificate”).

By accepting the Non-Qualified Stock Option (the “Option”) described herein, the
Optionee shall be deemed to have agreed to the terms and conditions set forth in
this Award Certificate and the Plan and understands and agrees that this Award
Certificate constitutes an agreement between the Optionee and the Company.

Unless vesting is accelerated in accordance with the Plan or the Award
Certificate, the Option shall vest and become exercisable ratably in three
annual installments, commencing as of the first anniversary of the Grant Date
(as defined below), provided that Grantee has been continuously employed by the
Company: from the Grant Date until each respective anniversary of the Grant
Date.

IN WITNESS WHEREOF, ScanSource, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be executed as of the Grant Date.

 

SCANSOURCE, INC. By:   Its:   Authorized Officer

 

Grant Date (the “Grant Date”): _________________

 

 

 

Updated 12/09



--------------------------------------------------------------------------------

AWARD CERTIFICATE TERMS AND CONDITIONS

1. Grant of Option. ScanSource, Inc. (the “Company”) hereby grants to the
Optionee named on Page 1 hereof (the “Optionee”), under the ScanSource, Inc.
Amended and Restated 2002 Long-Term Incentive Plan (the “Plan”), a Non-Qualified
Stock Option (the “Option”) to purchase from the Company, on the terms and on
conditions set forth in this Award Certificate, the number of shares indicated
on Page 1 of the Company’s no par value common stock, at the exercise price per
share set forth on Page 1. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.

2. Vesting of Option. The Option shall vest and become exercisable) in
accordance with the schedule shown on page 1 of this Award Certificate.
Notwithstanding the foregoing vesting schedule, (a) upon the Optionee’s death or
Disability during his or her Continuous Status as a Participant, or (b) upon the
Optionee’s Retirement, or (c) if the Optionee’s employment is terminated by the
Company without Cause or by the Optionee for Good Reason within twelve
(12) months after the effective date of a Change in Control, then the Option
shall become fully vested and exercisable.

3. Term of Option and Limitations on Right to Exercise. The term of the Option
will be for a period of ten years, expiring at 5:00 p.m., Eastern Time, on the
tenth anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the Option will lapse prior to the Expiration Date upon
the earliest to occur of the following circumstances:

(a) Three months after the termination of the Optionee’s Continuous Status as a
Participant for any reason other than (i) termination for Cause or (ii) by
reason of the Optionee’s death or Disability.

(b) Twelve months after the date of the termination of the Optionee’s Continuous
Status as a Participant by reason of Disability.

(c) Twelve months after the date of the Optionee’s death, if the Optionee dies
while employed, or during the three-month period described in subsection
(a) above or during the twelve-month period described in subsection (b) above
and before the Option otherwise lapses. Upon the Optionee’s death, the Option
may be exercised by the Optionee’s beneficiary designated pursuant to the Plan.

(d) 5:00 p.m., Eastern Time, on the date of the termination of the Optionee’s
Continuous Status as a Participant if such termination is for Cause.

Subject to compliance with Section 409A of the Code, the Committee may, prior to
the lapse of the Option under the circumstances described in sections (a), (b),
(c) or (d) above, extend the time to exercise the Option as determined by the
Committee in writing. If the Optionee or his or her beneficiary exercises the
Option after termination of employment or service, the Option may be exercised
only with respect to the portion of the Option that was otherwise vested on the
date of the Optionee’s termination of employment or service, including any
portion of the Option that became vested by acceleration under section 2.

4. Exercise of Option. The Option shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee at the address
and in the form specified by the Secretary from time to time, and (b) payment to
the Company in full for the Shares subject to such exercise (unless the exercise
is a broker-assisted cashless exercise, as described below). If the person
exercising the Option is not the Optionee, such person shall also deliver with
the notice of exercise appropriate proof of his or her right to exercise the
Option. Payment for such Shares shall be in (a) cash, (b) Shares previously
acquired by the purchaser, (c) withholding of Shares from the Option, or (d) any
combination thereof, for the number of Shares specified in such written notice.
The value of surrendered or withheld Shares for this purpose shall be the Fair
Market Value as of the last trading day immediately prior to the exercise date.
To the extent permitted under Regulation T of the Federal Reserve Board, and
subject to applicable securities laws and any limitations as may be applied from
time to time by the Committee (which need not be uniform), the Option may be
exercised through a broker in a so-called “cashless exercise” whereby the broker
sells Shares subject to the Option on behalf of the Optionee and delivers cash
sales proceeds to the Company in payment of the exercise price. In such case,
the date of exercise shall be deemed to be the date on which notice of exercise
is received by the Company and the exercise price shall be delivered to the
Company by the settlement date.

 

2



--------------------------------------------------------------------------------

5. Beneficiary Designation. The Optionee may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of the Optionee
hereunder and to receive any distribution with respect to the Option upon the
Optionee’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights hereunder is subject to all terms and conditions of
this Award Certificate and the Plan and to any additional restrictions deemed
necessary or appropriate by the Committee. If no beneficiary has been designated
or survives the Optionee, the Option may be exercised by the legal
representative of the Optionee’s estate, and payment shall be made to the
Optionee’s estate. Subject to the foregoing, a beneficiary designation may be
changed or revoked by the Optionee at any time provided the change or revocation
is filed with the Company.

6. Withholding; Tax Matters. The Company or any Affiliate has the authority and
the right to deduct or withhold, or require the Optionee to remit to the Company
or an Affiliate, an amount sufficient to satisfy any federal, state, and local
taxes (including Optionee’s FICA obligation) required by law to be withheld with
respect to the Option or the Shares. The withholding requirement may be
satisfied, in whole or in part, at the election of the Company, by withholding
from the Shares otherwise issuable that number of Shares having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Committee establishes. The obligations of the Company
under this Award Certificate will be conditional on such payment or
arrangements, and the Company, or, where applicable, its Affiliates, will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Optionee. The Optionee acknowledges
that the Company has made no warranties or representations to the Optionee with
respect to the legal, tax or investment consequences (including but not limited
to income tax consequences) related to the grant of the Option or the
acquisition or disposition of the Shares (or any other benefit), and the
Optionee is in no manner relying on the Company or its representatives for
legal, tax or investment advice related to the Option or the Shares. The
Optionee acknowledges that there may be adverse tax consequences upon the grant
of the Option and/or the acquisition or disposition of the Shares subject to the
Option and that the Optionee has been advised that he or she should consult with
his or her own attorney, accountant and/or tax advisor regarding the
transactions contemplated by the Option and this Award Certificate. The Optionee
also acknowledges that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for the Optionee.

7. Limitation of Rights. The Option does not confer to the Optionee or the
Optionee’s beneficiary designated pursuant to section 5 any rights of a
shareholder of the Company unless and until Shares are in fact issued to such
person in connection with the exercise of the Option. Nothing in this Award
Certificate shall interfere with or limit in any way the right of the Company or
any Affiliate to terminate the Optionee’s employment or service at any time, nor
confer upon the Optionee any right to continue in the employ or service of the
Company or any Affiliate.

8. Restrictions on Transfer and Pledge. No right or interest of the Optionee in
the Option may be pledged, encumbered, or hypothecated to or in favor of any
party other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of the Optionee to any other party other than the
Company or an Affiliate. The Option is not assignable or transferable by the
Optionee other than by will or the laws of descent and distribution; provided,
however, that the Committee may (but need not) permit other transfers in
accordance with Plan terms. The Option may be exercised during the lifetime of
the Optionee only by the Optionee.

9. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Award Certificate and this Award Certificate shall be governed by
and construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this Award
Certificate, the provisions of the Plan shall be controlling and determinative.

10. Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

11. Severability. If any one or more of the provisions contained in this Award
Certificate is invalid, illegal or unenforceable, the other provisions of this
Award Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

12. Notice. Notices and communications under this Award Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to: ScanSource, Inc., 6 Logue Court, Greenville, SC
29615, Attn: Secretary, or any other address

 

3



--------------------------------------------------------------------------------

designated by the Company in a written notice to the Optionee. Notices to the
Optionee will be directed to the address of the Optionee then currently on file
with the Company, or at any other address given by the Optionee in a written
notice to the Company.

 

4